Citation Nr: 0801188	
Decision Date: 01/11/08    Archive Date: 01/22/08

DOCKET NO.  05-30 767	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in No. Little 
Rock, Arkansas


THE ISSUE

Whether new and material evidence has been received to reopen 
a claim of entitlement to service connection for paranoid 
schizophrenia (nervous disorder).


REPRESENTATION

Appellant represented by:	Barbara Scott Girard-Attorney


ATTORNEY FOR THE BOARD

K. Seales, Associate Counsel 






INTRODUCTION

The veteran had active service from September 1972 to 
September 1975 and from November 1978 to January 1979. 

This appeal arises from a February 2005 rating decision of 
the Department of Veterans Affairs (VA) Regional Office (RO) 
in North Little Rock, Arkansas.  In that decision, the RO 
determined that new and material evidence sufficient to 
reopen the claim had been submitted, however, the claim was 
denied on the merits.  

In Barnett v. Brown, 8 Vet. App. 1 (1995) the United States 
Court of Appeals for Veterans Claims (Court) instructed that 
the Board must initially address the issue of whether or not 
new and material evidence has been submitted to reopen a 
claim in cases where there is a prior final decision. See 
also McGinnis v. Brown, 4 Vet. App. 239 (1993).

The issue of entitlement to service connection for paranoid 
schizophrenia is addressed in the REMAND portion of the 
decision below and is REMANDED to the RO via the Appeals 
Management Center (AMC), in Washington, DC.


FINDINGS OF FACT

1.  The veteran's request to reopen the claim of entitlement 
to service connection for a nervous disorder was denied in an 
August 1984 RO decision and the veteran did not appeal this 
denial.

2.  Evidence received since that time includes a statement 
form a person who served with the veteran that describes in-
service symptoms of psychiatric disability.  





CONCLUSIONS OF LAW

1.  The August 1984 rating decision denying the veteran's 
request to reopen the claim of entitlement to service 
connection for a nervous disorder is final.  38 U.S.C.A. § 
4005 (West 1982); 38 C.F.R. §§ 3.104, 19.129 (1984).

2.  New and material evidence sufficient to reopen the 
previously denied claim for entitlement to service connection 
for a nervous disorder has been presented and the claim is 
reopened.  38 U.S.C.A. §§ 5108, 7105 (West 2002 & Supp. 
2006); 38 C.F.R. § 3.156 (2007). 


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The veteran essentially contends that a nervous disorder, 
namely paranoid schizophrenia, first had its onset in service 
but went untreated until he experienced an episode requiring 
psychiatric hospitalization in December 1976.  

Duty to Notify and Assist

As provided for by the Veterans Claims Assistance Act of 2000 
(VCAA), the United States Department of Veterans Affairs (VA) 
has a duty to notify and assist claimants in substantiating a 
claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107, 5126 (West 2002 & Supp. 2007); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159 and 3.326(a) (2007).  Since the 
Board is reopening the veteran's claim, any error in this 
regard is harmless, so a discussion of the RO's actions to 
address these requirements is unnecessary.  

Claim to Reopen

The veteran's claim was previously denied in an unappealed 
August 1984 rating decision.  Consequently, that 
determination became final. See 38 C.F.R. § 7105.

In order to  reopen this claim, new and material evidence 
must be presented.  Regulations provide that "new" evidence 
is evidence not previously submitted to agency decision-
makers.  "Material" evidence means existing evidence that, by 
itself or when considered with previous evidence of record, 
relates to an unestablished fact necessary to substantiate 
the claim.  New and material evidence can be neither 
cumulative nor redundant of the evidence of record at the 
time of the last prior final denial of the claim sought to be 
reopened, and must raise a reasonable possibility of 
substantiating the claim. 38 C.F.R. § 3.156(a).

When determining whether the claim should be reopened, the 
credibility of the newly submitted evidence is presumed.  
Justus v. Principi, 3 Vet. App. 510 (1992).

The Court has clarified that, with respect to the issue of 
materiality, the newly presented evidence need not be 
probative of all the elements required to award the claim as 
in the case of claims for service connection.  Evans v. 
Brown, 9 Vet. App. 273 (1996).  However, it is the specified 
bases for the final disallowance that must be considered in 
determining whether the newly submitted evidence is 
probative. Id.  Such evidence must tend to prove the merits 
of the claim as to each essential element that was a 
specified basis for that last final disallowance of the 
claim. Id.

The evidence of record at the time of the last final rating 
action in August 1984 included service medical records, VA 
and private treatment reports, and statements from the 
veteran, his mother, his brothers, and other individuals in 
support of his claim.  A review of the service medical 
records reveals no complaints of or treatment for depression, 
excessive worry, or nervous trouble during active service.  
No psychiatric abnormalities were noted on examination at 
enlistment into service in August 1972 or separation from 
service in September 1975.  Further, medical records 
promulgated during the veteran's second term of service 
reflect no complaints of or treatment for symptoms of a 
nervous condition.  

The post-service medical evidence of record at the time of 
the August 1984 rating decision revealed ongoing treatment 
for paranoid schizophrenia, first documented in December 
1976.  The December 1976 case summary noted changes in the 
veteran's behavior beginning in January 1976, as reported by 
the veteran's mother.  The veteran's mother indicated that he 
demonstrated increasing hostility toward his family during 
the six month period preceding his hospitalization.  In 
addition, she attested to the veteran experiencing an episode 
of visual hallucinations during the summer of 1976.  The 
veteran's examining psychologist diagnosed paranoid 
schizophrenia and remarked that his schizophrenic 
characteristics may have been precipitated by his discharge 
from the Navy and his return to civilian life.  

Evidence added to the record since the time of the last final 
denial in August 1984 includes VA outpatient treatment 
records dated from October 1999 to February 2005.  In 
addition, the veteran has submitted several lay statements 
from family members and acquaintances which attest to a 
change in his personality after separation from service.  
Most notable, however, is the August 2004 lay statement from 
someone who served with the veteran.  This person attested to 
witnessing the veteran "talk to himself & laugh" while in 
service.  The veteran's lay witness also stated that the 
veteran "would hear someone talking to him & ask you what 
did you say."  The lay witness also stated that he noticed 
the veteran had a nervous condition while in service.  

The August 2004 lay statement was not previously before 
agency decision makers and is not cumulative or redundant of 
previous evidence of record.  As such, it is found to be 
"new" under 38 C.F.R. § 3.156(a).  Moreover, as it addresses 
the possibility that symptoms of paranoid schizophrenia first 
manifested during active service, it relates to an 
unestablished fact necessary to substantiate the claim and 
hence is "material" under 38 C.F.R. § 3.156(a).  In so 
finding, the Board again acknowledges that lay assertions of 
medical causation cannot serve as the predicate to reopen a 
claim under § 5108. See Moray v. Brown, 5 Vet. App. 211, 214 
(1993). However, here it is not the lay witnesses' opinion 
that serves as the basis to reopen the claim, but rather his 
recollection of behavior demonstrated by the veteran during 
service which may represent outwardly manifested symptoms of 
a psychiatric disorder.  

The statement by the veteran's lay witness is presumed to be 
credible for the purpose of deciding whether to reopen the 
case.  See Justus, at 513.  Accordingly, the Board finds that 
new and material evidence has been received and the veteran's 
claim of entitlement to service connection for paranoid 
schizophrenia is reopened.


ORDER

New and material evidence having been presented; the 
veteran's claim of entitlement to service connection for 
paranoid schizophrenia is reopened.


REMAND

Although the claim for service connection has been reopened, 
additional development is needed before a final determination 
may be entered.  The veteran has repeatedly requested that 
his service administrative records be associated with the 
claim folder, as he contends that the symptoms of his nervous 
condition which first manifested in service resulted in 
disciplinary action for poor performance and substance abuse.  
These records have not been associated with the veteran's 
claim folder. 

In addition, the veteran was involuntarily hospitalized and a 
diagnosis of paranoid schizophrenia was entered in December 
1976.  During his hospitalization, the veteran's mother 
attested to a noticeable change in his behavior beginning in 
January 1976.  She also reported an episode of visual 
hallucinations while the veteran was driving with his brother 
during the summer of 1976.  The veteran has also submitted a 
lay statement from a soldier who attests to noticing the 
veteran talk to himself and laugh during service.  Since the 
veteran has a current diagnosis of paranoid schizophrenia, an 
opinion regarding whether the veteran's current disability is 
related to the disciplinary action, if any, recorded in 
service; as well as the aforementioned lay report of 
psychiatric symptoms in service.  

Accordingly, the case is remanded for the following:

1.  The veteran's service administrative/personnel 
records from his service between 1972 and 1975, and 
November 1978 and January 1979, should be requested 
and associated with the claim folder. 

2.  Thereafter, the veteran should be scheduled for 
a psychiatric examination.  The claims folder 
should be provided to the examiner to ensure his or 
her familiarity with the veteran's pertinent 
history, and a notation to the effect that the 
claims folder was reviewed should be included in 
any report provided.  Any indicated tests or 
studies should be performed.  After examination and 
review of the claim folder (noting the August 2004 
lay statement), the examiner should provide an 
opinion as to whether it is as likely as not (50 
percent or higher) that the veteran's current 
psychiatric disorder had its onset in service, or 
whether such disorder manifested to a degree of 10 
percent within one year of separation from service. 

3.  After ensuring VA's duty to notice has been 
satisfied, the claim should be re-adjudicated.  If 
the benefit sought on appeal remains denied, the 
veteran and his representative should be provided a 
supplemental statement of the case and given an 
opportunity to respond, before the case is returned 
for further review.  

The appellant has the right to submit additional evidence and 
argument on the matter the Board has remanded.  Kutscherousky 
v. West, 12 Vet. App. 369 (1999).
This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate 






action must be handled in an expeditious manner.  See 38 
U.S.C.A. §§ 5109B, 7112 (West Supp. 2007).




______________________________________________
MICHAEL E. KILCOYNE
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


